Citation Nr: 0426045	
Decision Date: 09/21/04    Archive Date: 09/29/04	

DOCKET NO.  02-06 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from May 1982 to January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
VARO in Detroit, Michigan, that confirmed and continued a 
50 percent disability rating for the veteran's schizophrenia, 
following termination of a temporary total disability rating 
based on hospitalization for the service-connected disability 
with convalescence which had been in effect since April 17, 
2000.  The prehospital rating of 50 percent was 
reestablished, effective June 1, 2000.

This appeal is remanded to the RO by way of the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran should further action be required.


REMAND

In his substantive appeal dated in May 2002, the veteran 
marked the box indicating that he wanted a personal hearing 
at the local RO before a member of the Board.  No action has 
been taken with regard to this request, and the 
representative asks that this be rectified.  

A review of the record discloses the veteran was accorded a 
rating examination for psychiatric purposes by VA in 
September 2001.  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that the duty to assist 
a claimant in developing facts pertinent to a claim may, 
under appropriate circumstances, include the conduct of a 
thorough and contemporaneous medical examination.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) requires that VA provide notice that informs a 
claimant (1) of the information and evidence not of record 
that is necessary to substantiate a claim, (2) of the 
information and evidence that VA will seek to provide, and 
(3) of the information and the evidence that the claimant is 
expected to provide.  Further, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim."  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); see also, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  A review of the record 
discloses the veteran has not been provided specific notice 
of the VCAA, particularly VA's obligation to inform him what 
portion of the information and evidence, if any, is to be 
provided by him, and what portion, if any, VA will attempt to 
obtain in his behalf.  The Court has repeatedly vacated Board 
decisions when VCAA notice sent to the claimant failed to 
specify who was responsible for obtaining relevant evidence 
or information.  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should ask the veteran to 
clarify the type of hearing he desires.  
Should he still desire one, a hearing 
should be scheduled for him at the first 
available opportunity.

2.  VA must ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, VA 
should ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) are 
fully complied with and satisfied.  This 
includes notifying the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The veteran should also be requested to 
provide any evidence in its possession 
that pertains to the claim.  

3.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers, VA and non-VA, 
who have treated him for his psychiatric 
symptomatology since May 2004.  After 
signing any necessary releases, any 
records indicated should be obtained and 
associated with the claims folder.  All 
attempts to procure such records should 
be documented in the claims file.  If VA 
cannot obtain records identified by the 
veteran, a written notation to that 
effect should be placed in the folder.  
The veteran and his representative are 
also to be notified of any unsuccessful 
efforts in this regard and afforded an 
opportunity to submit the identified 
records.  Of particular interest are any 
records from the VA Medical Center, 
Detroit, Michigan, dated subsequent to 
May 2004.

4.  The veteran should be scheduled for a 
psychiatric examination in order to 
determine the current nature and extent 
of the severity of his schizophrenia.  
The claims folder must be made available 
to the examiner and pertinent documents 
therein should be reviewed by the 
examiner.  The examiner must note in the 
examination report that the claims file 
was reviewed in conjunction with the 
examination.  All necessary tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner should provide a 
multiaxial diagnosis identifying all 
current mental disorders, and assign a 
numerical score from the global 
assessment of functioning scale both 
currently and for the past year.  The 
impact of the veteran's psychiatric 
disorder on his ability to function 
socially and industrially should be 
discussed.  The examiner should provide 
an opinion as to whether the service-
connected schizophrenia at least as 
likely as not prevents him from obtaining 
gainful employment consistent with his 
education and occupational experience.  
The complete rationale for any opinion 
expressed should be provided.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that it is adequate for 
appellate review.  If the benefit sought 
is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  This must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Upon completion of the above, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  No action is required of the veteran until he 
receives further notice.  He is advised that any failure, 
without good cause, to report for any scheduled psychiatric 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2003).  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  

See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




